ORDER
Respondent pled guilty to one count of willful failure to file a state income tax return in violation of S.C.Code Ann. § 12-54-40(b)(6)(c) (Supp.1999). The Office of Disciplinary Counsel *23asks this Court to place respondent on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respondent is temporarily suspended from the practice of law in this State until further order of this Court.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT